*211Plaintiffs deposition testimony that the floor on which she slipped was “very shiny” and “over waxed,” without more, does not support an inference of negligent waxing or polishing (see Davies v City of New York, 39 AD3d 390 [2007], lv denied 9 NY3d 808 [2007]). Nor may such inference be made on the basis of plaintiffs testimony that a carpet and a yellow “caution” or “slippery” sign were placed on the floor shortly after her fall (see Fernandez v Higdon El. Co., 220 AD2d 293 [1995]). We have considered plaintiffs other evidence and arguments and find them unavailing. Concur—Mazzarelli, J.P., Saxe, Catterson, Renwick and Freedman, JJ. [See 2008 NY Slip Op 31606(U).]